Citation Nr: 9907184	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-47 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The appellant had periods of active duty for training between 
November 1969 and May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 1993 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana.  That decision denied the 
appellant's claim of entitlement to service connection for a 
nervous condition with manic depression.

This case was remanded by the Board in September 1997 for 
further development to include an attempt to associate with 
the claims file records for treatment of any psychiatric 
disability prior to service and since August 1995, and so 
that the appellant could be evaluated at a VA psychiatric 
examination.  Pursuant to the Board's remand, the RO sent the 
appellant a letter dated in September 1997 which requested 
him to provide the above-referenced information.  To date, no 
response has been received.  The examination requested by the 
Board was scheduled for October 30, 1998.  The appellant, 
however, failed to report for the examination.  The RO having 
made reasonable, albeit unsuccessful, efforts to effectuate 
the development requested by the Board's September 1997 
remand, this case is properly before the Board for 
adjudication.


FINDINGS OF FACT

1. The service medical records show that the appellant was 
diagnosed with schizoid personality in service.

2. There are no medical records on file showing that the 
appellant had complaints of or received treatment for a 
psychosis within one year after he was discharged from the 
military, or for  a number of years thereafter.

3. There is no competent medical evidence of record 
demonstrating a nexus between post-service diagnoses of 
acquired psychiatric disorders, to include bipolar 
disorder, manic depression and schizophrenia, and the 
appellant's service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for an acquired 
psychiatric disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for an acquired 
psychiatric disability.  He appears to contend that such 
disability began during active duty for training in 1970. 

Initial matter

Initially, the Board observes that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, appropriate action shall be 
taken.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  38 C.F.R. § 3.655(a) 
(1998).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (1998).

As noted above, the Board remanded this case in September 
1997 for clarification of the diagnosis of the appellant's 
claimed psychiatric disability in an effort to determine 
whether the appellant's current psychiatric disorder could be 
related to the difficulties noted in the appellant's service 
medical records.  The Board noted that service connection 
could not be granted for personality disorders such as 
schizoid personality (Board remand, page 3).

The record shows that the appellant failed to report for a VA 
psychiatric examination which had been scheduled in October 
1998 with no explanation or excuse.  The examination was 
scheduled in order to specify whether any current psychiatric 
disorder found on examination is related to the schizoid 
personality noted during the appellant's naval service and 
whether it is at least as likely as not that any currently 
diagnosed disorder originated in service or was aggravated 
beyond the natural process of the disease during service.  
The appellant has failed to provide any explanation of his 
failure to report for the scheduled VA examination. 

The Board observes that several communications to the 
appellant from the RO were returned by the United States 
Postal Service with the notation "moved, left no address".  
The appellant appears not to have apprised the RO or his 
accredited representative of his whereabouts.  In this 
connection, the Board notes the decision of the United States 
Court of Appeals for Veteran's Claims (the Court) in Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), which stated that, "[i]n 
the normal course of events, it is the burden of the veteran 
to keep the VA apprised of his whereabouts. If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."

The Board finds that good cause has not been demonstrated 
with respect to the appellant's failure to report for the 
psychiatric examination, and will therefore decide this case 
on the evidence of record.


Relevant law and regulations

Service connection

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service or in the case 
of psychosis was manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1998).  
Notwithstanding the lack of a diagnosis of an acquired 
psychiatric disorder during service or within one year 
thereafter, however, service connection may be granted if all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

For a disorder to be service-connected, it is required that 
such disorder be incurred or aggravated in the line of duty 
in the active military, naval, or air service, which includes 
active duty and any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty. 38 C.F.R. 
§§ 3.1 (k), 3.6 (a) (1997).  Cf. Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Service connection may not be granted for personality 
disorders.  38 C.F.R. §§3.303(c), 4.9 (1998).  In Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), it was held that in 
establishing by regulation that personality disorders are not 
a disease within the meaning of veterans benefits law, VA was 
acting within statutory authority.  

Well grounded claims

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

For a claim to be well grounded, the following three elements 
must be shown: (1) competent evidence of a current disability 
(a medical diagnosis); (2) competent evidence showing 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in certain circumstances, lay 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521, 524-25 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

Factual background

The appellant's service medical records are associated with 
his claims folder.  An examination report dated in February 
1970 reflects that the appellant had been on active duty for 
training for two weeks prior to the date of examination.  He 
admitted to jumping overboard from a moving naval vessel in 
darkness in an attempt to commit suicide.  He was recovered 
approximately three hours later by another ship and was 
treated for salt water immersion.  The examiner noted that he 
had been emotionally upset for a number of years due to a 
minor bicycle accident.  He was not overtly psychotic.  The 
diagnosis was schizoid personality.  The examiner recommended 
that the appellant be separated on the grounds of 
unsuitability due to a characterlogic disorder.  He was 
discharged from the Navy.

The earliest record of post-service treatment for a mental 
disorder in the appellant's claims folder is dated in October 
1983.  The appellant was hospitalized in the Montana State 
Hospital from October 1983 through May 1984 for treatment of 
bipolar disorder and depression.  The report reflects that 
the appellant had a well-documented history of bipolar 
disorder dating back in 1974. 

A November 1983 report during the appellant's period of 
hospitalization reflects that he was hospitalized for a manic 
episode in 1974 at a Portland University Hospital.  Another 
report dated in November 1983 states that the 1974 
hospitalization was the only prior psychiatric 
hospitalization.

The appellant was hospitalized at Warm Springs State Hospital 
from July 1994 through August 1994 and from June 1995 though 
August 1995.  The diagnosis on both occasions was manic 
bipolar disorder.

There are additional medical records in the appellant's 
claims folder which document the presence of a psychiatric 
disorder, usually diagnosed as bipolar disorder.  None of the 
post-service medical evidence of record references the 
appellant's service or any event related thereto.

Analysis

As stated above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

As evidenced by numerous post-service medical reports, the 
appellant has a current disability (bipolar disorder).  Thus, 
the first prong of Caluza has been met.  The appellant 
attempted suicide while in service.  Arguably, this may be 
sufficient to satisfy the second prong of Caluza, which 
requires the incurrence or aggravation of a disease in 
service.  The Board notes, however, that a personality 
disorder, not an acquired psychiatric disorder, was diagnosed 
in service and psychosis was specifically not identified.

Currently, there is no competent medical evidence of record 
which provides a nexus between the appellant's current 
psychiatric disability and his service.  None of the post-
service medical reports refer to the appellant's service or 
any event which is related to service.  The appellant failed 
to report for a VA examination which may also have provided 
competent medical evidence which addressed this issue.    

The evidence in support of the appellant's claim consists 
only of his own statements.  The Court has held that  lay 
persons are not competent to render medical opinions and 
where the determinative issue is one of the medical 
causation, competent medical evidence is required to the 
effect that the claim is plausible or possible in order to 
show that the claim is well grounded.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  No such evidence has been 
presented.  

Where, as here, the determinant issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.

The Court has held that "[i]n the absence of competent 
medical evidence of . . . a causal link to service or 
evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997).  Accordingly, the claim of entitlement to service 
connection is not well-grounded and must be denied.

Additional Matter

The RO disposed of the appellant's claim on the merits rather 
than finding it to be not well grounded.   Although the Board 
has disposed of this claim on a ground different from that of 
the RO, that is, whether the appellant's claim is well-
grounded rather than whether he is entitled to prevail on the 
merits, the appellant has not been prejudiced by the Board's 
decision.  In assuming that the claim was well-grounded, the 
RO accorded the appellant greater consideration than his 
claim warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the appellant of the evidence necessary to be submitted with 
a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the 
appellant with notice of the evidentiary insufficiency of his 
claim, and what kinds of evidence, in particular, evidence of 
a diagnosis of an acquired psychiatric disability within the 
presumptive period or, in the alternative, competent medical 
evidence of a nexus between the appellant's current 
psychiatric diagnosis and service, would be necessary to make 
the claim well grounded.



ORDER

A well-grounded claim not having been presented, entitlement 
to service connection for an acquired psychiatric disorder is 
denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

  In a VA Form 21-526, Veteran's Application for Compensation or Pension, the appellant appeared to 
indicate that he had served from 1968 to 1990.  This is not verified by the official records.
  In the October 1998 Supplemental statement of the case, the RO stated that "[t]here is no new and material 
evidence to consider."  The RO evidently did not intend to use this term as it is defined in 38 C.F.R. § 3.156, 
since there is no previous unappealed final RO decision as to this issue.  See also 38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 20.1103. 
- 3 -


- 1 -


